EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stosch Sabo (72,790) on 2/26/2021.

The application has been amended as follows: 
Claim 11 (Currently Amended): A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record fail to teach and/or disclose: 
“receiving a respective location update from a respective user device; appending the respective location update to a head of a list associated with a location of the respective user device; and deleting, in response to the appending, an outdated location update from a tail of the list, wherein the outdated location update has a timestamp earlier than a current time minus a user device location update interval, minus a clock drift parameter, and minus a transmission latency parameter; creating, by the processor, a hashtable storing non-empty grid elements of the plurality of non-empty grid elements, wherein a first non-empty grid element comprises a set of user device data for user devices located in the first non-empty grid element; resizing, by the processor, the hashtable based on a total number of non-empty grid elements; determining, by the processor, that the first non-empty grid element overlaps a geofence in the geographic area; and retrieving, by the processor and from the hashtable, the set of user device data stored in the first non-empty grid element and corresponding to user devices located in the geofence.” 
as recited in independent claim 1 (and similar language in independent claims 6 & 11). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/               Primary Examiner, Art Unit 3663